DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
The applicants argue: “See, Office Action at 3. But Adest’s diode 922 is connected between the input terminals of its converter 405. In contrast, claim 1 recites “a bypass link directly connected between the input of the buck boost converter and the output of the buck boost converter, the bypass link comprising a first switch.” Thus, claim 1 is allowable over Adest.”
The examiner respectfully disagrees with the above arguments. Based on the above arguments, from the examiner’s view, it appears that applicants are applying that “a bypass link” is only “a first switch”. The examiner would like to remind the applicants that in MPEP 2111.03 it states: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).” Therefore, the examiner position is that “a first switch” is part of the “bypass link” and not the only item of the “bypass link”. In Adest’s Fig. 7, the examiner used the very dark highlighted line/path part of converter 405 which includes diode 922 and inductor 908. Base on the figured, the examiner believes the bypass link (very dark highlighted line/path) is directly connected to the input and output of converter 405. Therefore, the prior art still reads on the claimed invention.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states: “…wherein, when the first switch is in the activated state, the bypass link provides a low impedance path between the PV output and the output.” It is not clear from the claim what other output is being referred to along with the PV output.
The examiner is taking a position that the claim is referring to buck boost converter output until the applicants correct the above. Since claims 2-7 depend from claim 1, they also are rejected for the above reasons.
Regarding claim 8, the claim states: “…wherein when the first switch is activated, the bypass link provides a low impedance path between a PV output of a photovoltaic panel and the output.” It is not clear from the claim what other output is being referred to along with the PV output.
The examiner is taking a position that the claim is referring to buck boost converter output until the applicants correct the above. Since claims 9-14 depend from claim 8, they also are rejected for the above reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-6, 8-13, 15-19 and 21 of copending Application No. 16/269,403 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of this application is covered in the copending Application No. 16/269,403.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is the relationship between this application and copending Application No. 16/269,403 [known herein as ‘403]: Claim 1 of this application is similar to claim 2 of copending app ‘403; Claim 3 of this application is similar to claim 3 of copending app ‘403; Claim 4 of this application is similar to claim 4 of copending app ‘403; Claim 5 of this application is similar to claim 5 of copending app ‘403; Claim 6 of this application is similar to claim 6 of copending app ‘403; Claim 7 of this application is similar to claim 8 of copending app ‘403; Claim 8 of this application is similar to claim 9 of copending app ‘403; Claim 10 of this application is similar to claim 10 of copending app ‘403; Claim 11 of this application is similar to claim 11 of copending 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Adest et al (2008/0164766).

    PNG
    media_image1.png
    344
    634
    media_image1.png
    Greyscale

Regarding claim 1, Adest et al disclose [see Figs. 3-4, and 7-9] a system comprising: a photovoltaic (PV) panel (solar panel 401) comprising a PV output [shown but not numbered see 
[Note: Claim limitations that employ phrases of the type “wherein” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that “wherein” an element is performing a function does not limit a claim to a particular structure which does not limit the scope of a claim or claim limitation. See also MPEP 2111.04]
Regarding claim 2, Adest et al disclose the power converter (405) comprises a DC-DC converter, a DC-AC inverter, a buck-boost converter, power conditioning electronics, sensing electronics, monitoring electronics, or a maximum power point tracking converter [see paragraph [0006], [0041] for details].
Regarding claim 3, Adest et al disclose the first switch is a solid state switch.
Regarding claim 4, Adest et al disclose the buck boost converter (405) is configured to convert power received from the output of the PV panel (401).

Regarding claim 6, Adest et al disclose the bypass link (combo of 910, 922, 908 and 912) further comprises one or more switches (922) serially connected to the first switch (908) [see Figs. 7-9 for details].
Regarding claim 7, Adest et al disclose the bypass link (910, 912, 908 and 922) is activated in response to a communication signal.
Regarding claim 8, Adest et al disclose [see Figs. 3 and 7-9] an apparatus comprising: a power converter (power converter 405) comprising an input (input terminals 914 and 916) and an output (output terminals 910 and 912), wherein the power converter (405) is configured to convert power from the input (914 and 916) to the output (910 and 912); and a bypass link (dark highlighted line/path of output terminal 910, diode 922, inductor 908 and output terminal 912) directly coupled between the input (914 and 916) of the power converter (405) and the output (910 and 912) of the power converter (405), the bypass link (combo of 910, 922, 908 and 912) comprising a first switch (inductor 908 para [0058] or diode 922 para [0066]), wherein the first switch (908 or 922) comprises an activated state and a deactivated state [see para [0060] for details], wherein [see Note below] when the first switch (908 or 922) is activated, the bypass link (combo of 910, 922, 908 and 912) provides a low impedance path between a PV output of a photovoltaic panel (solar panel 401) and the output (910 and 912) of the power converter (405) [see also [0065]-[0071] for details].
[Note: Claim limitations that employ phrases of the type “wherein” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that “wherein” an element is performing a function does not limit a claim to a particular structure which does not limit the scope of a claim or claim limitation. See also MPEP 2111.04]
Regarding claim 9, Adest et al disclose the power converter (405) comprises a DC-DC converter, a DC-AC inverter, a buck-boost converter, power conditioning electronics, sensing electronics, monitoring electronics, or a maximum power point tracking converter [see paragraph [0006], [0041] for details].
Regarding claim 10, Adest et al disclose the first switch (908 or 922) is activated responsive to an electronic malfunction in the buck boost converter (405).
Regarding claim 11, Adest et al disclose the buck boost converter (405) is connected to the photovoltaic panel (401).
Regarding claim 12, Adest et al disclose the first switch is a solid state switch.
Regarding claim 13, Adest et al disclose the bypass link (combo of 910, 922, 908 and 912) further comprises one or more switches (922) serially connected to the first switch (908) [see Figs. 7-9 for details].
Regarding claim 14, Adest et al disclose the bypass link (combo of 910, 922, 908 and 912) is activated in response to a communication signal.
Regarding claim 15, Adest et al disclose a method comprising: harvesting power from a photovoltaic panel (solar panel 401); converting the harvested power from an input of a power converter (power converter 405) to an output (output terminals 910 and 912) of the power converter (405); and bypassing the power converter (405) by activating a switch (inductor 908 or diode 922) of a bypass link (the dark highlighted line/path of terminal 910, diode 922, 
Regarding claim 16, Adest et al disclose the switch (922) is activated responsive to an electronic malfunction of the buck-boost converter (405).
Regarding claim 17, Adest et al disclose the activating the switch (908 or 922) comprises: receiving, by the power converter (405), a communication signal.
Regarding claim 18, Adest et al disclose deactivating the switch (908 or 922).
Regarding claim 19, Adest et al disclose the switch (908 or 922) is deactivated responsive to a communication signal.
Regarding claim 20, Adest et al disclose the power converter (405) comprises a DC-DC converter, a DC-AC inverter, a buck-boost converter, power conditioning electronics, sensing electronics, monitoring electronics, or a maximum power point tracking converter [see paragraph [0006], [0041] for details].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858